Citation Nr: 0200876	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  97-10 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected status post right cerebrovascular 
accident (CVA) with left upper extremity weakness.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected residuals of a right carotid 
endarterectomy and left carotid stenosis.


REPRESENTATION

The veteran is represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1955 to 
September 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied increased ratings for CVA residuals, 
hypertension, and residuals of a right carotid endarterectomy 
and left carotid stenosis.  


REMAND

On his April 1997 substantive appeal, the veteran requested a 
personal hearing before an RO hearing officer.  A review of 
the record indicates that no such hearing was scheduled or 
held.  Of course, the veteran has a right to a hearing on 
appeal if he expresses a desire to appear in person.  See 
38 C.F.R. § 3.103 (2001).  

The veteran suffered strokes in June 1995 and February 1996.  
In February 1996, he underwent an arch aortography and a 
bilateral common carotid angiography.  The radiologist's 
impression was high-grade stenosis involving the origin of 
the right internal carotid artery secondary to complex 
atherosclerotic plaque.  The veteran subsequently had a right 
carotid endarterectomy.  He also suffers from left carotid 
stenosis.  In recent years, he has complained of such 
symptoms as right facial paralysis, left upper extremity 
weakness, lower extremity weakness, and seizures, etc.  
Additionally, he has suffered from elevated blood pressure 
since service.

Pursuant to 38 U.S.C. § 5103A (added pursuant to enactment of 
the Veterans Claims Assistance Act (VCAA)), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  This includes 
informing the veteran of all evidence needed to support his 
claim.  Also, VA must assist claimants in obtaining 
government and private records, and obtain medical opinion 
when such is necessary to make a decision on a claim.  

In this case, aside from the RO hearing that must be 
provided, VA must arrange for an additional medical 
examination.  The veteran was last examined in September 
1999, and a more current disability picture is necessary if 
the Board is to assess his disabilities accurately.  The 
veteran is hereby reminded that failure to report for the 
scheduled examination might have adverse consequences in the 
adjudication of his claims.  38 C.F.R. § 3.655(b).  

To ensure that VA has met its duty to assist the veteran, 
this case is remanded for the following:

1.  The RO must review the claims file to 
ensure compliance with VCAA.  The RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  The RO should schedule the veteran 
for a VA medical examination.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner is 
asked to review the claims file, conduct 
a thorough physical examination, and 
assess the severity of the veteran's CVA 
residuals, residuals of a right carotid 
endarterectomy with left carotid 
stenosis, and hypertension.  With respect 
to hypertension, the examiner's 
assessment should be consistent with the 
criteria set forth in 38 C.F.R. § 7101 
(2001).  

3.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a hearing before a hearing 
officer at the RO.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



